NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEVEN RAY MILLER,                              No. 20-17348

                Plaintiff-Appellant,            D.C. No. 1:20-cv-00234-DAD-JDP

 v.
                                                MEMORANDUM*
ALBERT NAJERA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Steven Ray Miller appeals pro se from the district court’s judgment

dismissing his action alleging claims under 42 U.S.C. § 1983, Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), and

state law that occurred while he was a pretrial detainee. We review for an abuse of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion a dismissal of an action as duplicative. Adams v. Cal. Dep’t of Health

Servs., 487 F.3d 684, 688 (9th Cir. 2007), overruled on other grounds by Taylor v.

Sturgell, 553 U.S. 880 (2008). We affirm.

      The district court did not abuse its discretion in dismissing Miller’s action as

duplicative of his earlier-filed action, Miller v. Najera, et al., No. 1:19-cv-01077-

AWI-BAM (E.D. Cal.), because the causes of action and relief sought are the same

in both actions, and the parties are the same or in privity with each other. See

Adams, 487 F.3d at 688-89 (explaining that in determining whether a later-filed

action is duplicative, this court examines “whether the causes of action and relief

sought, as well as the parties or privies to the action, are the same”); see also

Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l Plan. Agency, 322 F.3d 1064,

1081 (9th Cir. 2003) (“Even when the parties are not identical, privity may exist if

there is substantial identity between parties, that is, when there is sufficient

commonality of interest.” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion by denying Miller leave to

amend because amendment would have been futile. See Cervantes v. Countrywide

Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of

review and explaining that a district court may dismiss without leave to amend

when amendment would be futile).

      AFFIRMED.


                                           2                                       20-17348